Order entered April 11, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00353-CV

        WAYNE LENSING AND LEFTHANDER MARKETING, INC., Appellants

                                                 V.

                         DAVID CARD AND CLEO LOWE, Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-06631

                                                ORDER
       The Court has before it appellants’ April 9, 2013 agreed motion to extend time to file

appellants’ brief. The Court GRANTS the motion and ORDERS appellants to file their brief

within thirty days of the date of this order.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE